105 F.3d 662
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Bill HERRON, Appellant,v.Karen CORNELL, Appellee.
No. 96-1800WM.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 3, 1997.Filed Jan. 8, 1997.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Bill Herron, a Missouri prison inmate, appeals the district court's order denying Herron's motions for appointment of counsel and for sanctions against opposing counsel, denying injunctive relief, and granting summary judgment in Cornell's favor on Herron's claim that Cornell was deliberately indifferent to Herron's serious medical needs because Herron failed to show that Cornell, an administrative employee, was authorized to make an outside neurological referral for Herron.  Having carefully reviewed the record and the briefs, we conclude the rulings of the district court are clearly correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.


2
Herron's motion for appointment of counsel is denied.